ACCEPTED
                                                                                             01-14-00851-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         2/5/2015 1:57:02 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                      CLERK

                                No. 01-14-00851-CV

KORI LYNN PLOWMAN F/K/A                            IN THE FIRST            FILED IN
KORI LYNN UGALDE                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
Appellant,
                                                                    2/5/2015 1:57:02 PM
                                                                    CHRISTOPHER A. PRINE
v.                                                COURT OF        APPEALS   Clerk

Philip Andrew Ugalde
Appellee.                                          HOUSTON, TEXAS

 APPELLANT'S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

     Appellant asks the Court to extend the time to file brief.

                                   A. Introduction

     1. Appellant is Kori Lynn Plowman F/K/A Kori Lynn Ugalde. Appellee is

Philip Andrew Ugalde.

     2. No rule provides a deadline to file this motion to extend. See Tex. R. App.

P. 38.6(d).

                             B. Argument & Authorities

     3. The Court has the authority under Texas Rule of Appellate Procedure 38.6(d)

to extend the time to file the brief

     4. Appellant requests an additional 30 days to file her brief, extending the time

until March 9, 2015.

     5. One extension has been granted to extend the time to file Appellants' brief

     6. Appellant needs additional time to file her brief because appellant's counsel

has been involved in multiple district court cases, federal court cases and mediations.



                                           1
Appellants' counsel requires additional time to complete the drafting of the brief.

                                      C. Conclusion

    7. Appellant requires additional time to complete her brief.

                                        D. Prayer

    8. For these reasons, Appellant asks the Court to grant an extension of time to

file her brief until March 9, 2015.

                                      Respectfully submitted,

                                      ALLAN A. CEASE & ASSOCIATES, P.C.

                                      /s/ Allan A. Cease

                                      BY: Allan A. Cease
                                      Texas Bar No. 04040550
                                      35 Sugar Creek Center Blvd, Suite 300
                                      Sugar Land, Texas 77478
                                      Tel. 281-980-0909
                                      Fax 281-980-1069

                                      Attorney for Appellant,
                                      Kori Lynn Plowman F/K/A Kori Lynn Ugalde




                                            2
                                            VERIFICATION

          STATE OF TEXAS

          FORT BEND COUNTY

          Before me, the undersigned notary, on this day personally appeared Allan A.

Cease, the affiant, a person whose identity is known to me. After I administered an

oath to affiant, affiant testified:

    "My name is Allan A. Cease. I am capable of making this verification. I have

read the Appellant's Second Motion to Extend Time to File Brief The facts stated

in it are within my personal knowledge and are true and correct."



                                                     °MU
                                                 Allan A. Cease
                                                                     aW


    SWORN TO AND SUBSCRIBED BEFORE ME by Allan A. Cease on February
5, 2015.


                    NICOLE COX
       'Ifs Notary Public, State of Texas
        ••
                                                 A „Lea-e
                                                    Th
                                                 NAry Public - State of Texas
               My Commission Expires
                 October 24, 2017




                                                 3
                           CERTIFICATE OF CONFERENCE

    I certify that I have conferred withSteven P. Lindamood and he is unopposed to

this motion.


                                        /s/ Allan A. Cease

                                        Allan A. Cease


                         CERTIFICATE OF SERVICE

    I certify that a copy of Appellant's Motion to Extend Time to File Brief was

served on Appellee, Philip Andrew Ugalde, through counsel of record, Steven P.

Lindamood of Connor & Lindamood, P.C., at 1221 Lamar Street, Ste. 1010, Houston,

Texas 77010, by telephonic document transfer to fax number 713-654-8115, on

February 5, 2015.

                                        /s/ Allan A. Cease

                                        Allan A. Cease




                                        4